Charnoff complete invoice                                                                   0.05

Budget Totals         Estimated        Actual        Difference          Invoice 1 8/17             invoice 2 9/15/17         Invoice 3 11/1/17
Description                  Column1       Column2       Amount
DNA WOB 1966                                         $      25,000.00    $             25,000.00
two figures new canvas - white                       $            -      $                   -
red chair 1979                                       $       1,800.00    $              1,800.00
still life black marker                              $       3,500.00    $              3,500.00
Blue Bowl                                            $       8,100.00    $              8,100.00
Jack                                                 $       1,000.00    $              1,000.00
diptych puppet                                       $       2,500.00    $              2,500.00
Green Jack                                           $       1,500.00    $              1,500.00
ginger bowl                                          $         500.00    $                500.00
damaged chair print                                  $            -      $                   -
Two Vessels Trade                                    $     (21,000.00)   $            (21,000.00)
Still Life Vessel Black                              $      12,000.00    $                600.00    $             11,400.00
red gloved green woman 1983                          $       5,000.00    $                250.00    $              4,750.00
Alter Ego                                            $       5,200.00    $                260.00    $              4,940.00
Dog rolled canvas                                    $       5,000.00    $                250.00    $              4,750.00
Tribal face                                          $       6,500.00    $                325.00    $              6,175.00
White face and body diptych                          $       6,500.00    $                325.00    $              6,175.00
WOB Diptych                                          $      20,000.00    $              1,000.00    $             19,000.00
journal paintings                                    $      12,900.00    $                645.00    $             12,255.00
Bandage WOB                                          $      25,000.00    $              1,250.00                            $         23,750.00
7 Prints Secret Sessions                             $      10,000.00    $                500.00    $                   -   $          9,500.00
strappos                                             $      10,000.00    $                500.00    $                   -   $          9,500.00
                                       TOTAL         $    141,000.00     $             28,805.00    $             69,445.00 $         42,750.00




                                                                                                                                       PLAINTIFFS #000518
Case 1:19-cv-02381-LTB-MEH Document 12-7 Filed 09/05/19 USDC Colorado Page 2 of 2




                         REDACTED
      +1 (303) 517-   Nancy Loving 2017-
      9550            Artport        08-10
                      [+19177037172] 14:17:28
                                             Ok I agree !!If something changes and you are able to
                                             complete purchase early that would be great(Was
                                             working on getting booth at Art Basel Miami in
                                             December maybe we talk about that at some point.)
      Nancy Loving                  2017-
                     +1 (303) 517-           Otherwise no problemI agree to time parameters for
124   Artport                       08-10                                                               in
                     9550                    payments and the gifts. Just want to clarify that the
      [+19177037172]                14:29:05
                                             shipping is done at one time In One shipment in a
                                             reasonable time period after completion of entire sale.
                                             Agree?If you concur thenI will send an email to agree to
                                             terms of deal.
                                             Hi Wally I know the family just arrived and I hope you
      Nancy Loving                  2017-
                     +1 (303) 517-           guys are enjoying yourselves!!Let me know if we are
138   Artport                       08-10                                                               in
                     9550                    good with everything and I will confirm by email tonight
      [+19177037172]                17:10:10
                                             with details. I am With Harold excited to tell him!
                                             Hi Wally,Welcome home!Good to hear you had a great
                                             trip with family. Dave told me what happened with your
                                             phone and there is no problem there. I promised you
                                             both we were covered. I amIn Maine and working on
                                             final details for upcoming events. Good good stuff and
      Nancy Loving                  2017-
                     +1 (303) 517-           excited to share more. I want to thank you for offering to
226   Artport                       08-16                                                               in
                     9550                    wire the funds today as it is essential now in order to
      [+19177037172]                09:34:05
                                             move forward. Please let me know what I may need to
                                             send you to facilitate the deposit. I look forward to you
                                             meeting with Harold again in Maine and would like to
                                             arrange - time permitting in your schedule!! Thanks
                                             again !!Nancy
                     Nancy Loving 2017-
      +1 (303) 517-
403                  Artport        08-22 Fixed the issue at the bank                                   out
      9550
                     [+19177037172] 10:25:56
                     Nancy Loving 2017-
      +1 (303) 517-
404                  Artport        08-22 The money willBe there today                                  out
      9550
                     [+19177037172] 10:26:08
                     Nancy Loving 2017-
      +1 (303) 517-
405                  Artport        08-22 I was in a depo all day yesterday.                            out
      9550
                     [+19177037172] 10:26:24
                                             Hi Wally!Good news wire went through. I am confused
      Nancy Loving                  2017- though The amount on your last amended invoice dated
                     +1 (303) 517-
504   Artport                       08-24 8/17 the total amount was $28,805. I received $25,476. in
                     9550
      [+19177037172]                12:07:26 Let me know if this is correct and then I can complete
                                             the agreement.Thanks!!Nancy
                                             I wired $25900. So you should have received $29500. I
                     Nancy Loving 2017- conformed that with the bank. Please double check with
      +1 (303) 517-
505                  Artport        08-24 your bank and confirm. I must havei been looking at the out
      9550
                     [+19177037172] 12:40:58 wrong invoice. I will send the difference between
                                             $28805 and $25900 tomorrow.
      Nancy Loving                  2017- ￼Yes, transaction pending for $25,900. Once you send
                     +1 (303) 517-
506   Artport                       08-24 the difference I will write you a receipt and an agreement in
                     9550
      [+19177037172]                12:49:22 for the balances moving forward!Thanks!!
      Nancy Loving                  2017- Hi Wally !Hope you guys are enjoying the Labor Day
                     +1 (303) 517-
928   Artport                       09-04 holiday!Can we set upA time to talk tomorrow?Let me in
                     9550
      [+19177037172]                12:47:52 know what time works best for you.Thanks!Nancy
929                                                                                                     in



                                                                                   PLAINTIFFS #000260
       +1 (303) 517-  Nancy Loving 2017- Ok. Can you please resend me the wire info so I can
       9550           Artport        11-10 double check. Last time there was an issue. Also confirm
                      [+19177037172] 10:28:54 the amount.
                      Nancy Loving 2017-
       +1 (303) 517-
2623                  Artport        11-10 I am sending it before noon so it should get in today.        out
       9550
                      [+19177037172] 10:29:21
       Nancy Loving                  2017-
                      +1 (303) 517-
2624   Artport                       11-10 KkWill do now!                                                in
                      9550
       [+19177037172]                10:29:37
       Nancy Loving                  2017-
                      +1 (303) 517-           Balance due - $42,750.00TD BankArtport LLCRouting
2626   Artport                       11-10                                                               in
                      9550                    number: 011103093Account number: 4337229200
       [+19177037172]                11:23:13
                                              Hey Wally sent Catalogue with pricing and the 4 pieces
                                              he is interested in- I need to get back to him so let me
       Nancy Loving                  2017- know by 4EST if you are interested and I will inform
                      +1 (303) 517-
2628   Artport                       11-10 him of that before he receives my price booklet. If I don't in
                      9550
       [+19177037172]                13:30:39 hear from you I will assume it's a pass this time.
                                              NoWorries Thanks!!I will send you now the official
                                              price book
                      Nancy Loving 2017-
       +1 (303) 517-                          Just got the catalogue. I thought you were putting DNA
2633                  Artport        11-10                                                               out
       9550                                   and bandage in this show?
                      [+19177037172] 16:08:05
       Nancy Loving                  2017-
                      +1 (303) 517-
2634   Artport                       11-10 Act 2                                                         in
                      9550
       [+19177037172]                16:14:04
       Nancy Loving                  2017-
                      +1 (303) 517-
2635   Artport                       11-10 !!!                                                           in
                      9550
       [+19177037172]                16:14:06
                                              Wire just got released. It was put on hold by the fraud
                      Nancy Loving 2017-
       +1 (303) 517-                          department. Apparently chase is have issues with wire
3045                  Artport        11-16                                                               out
       9550                                   hijacking. They said it will definitely clear your account
                      [+19177037172] 09:47:46
                                              today
                      Nancy Loving 2017-
       +1 (303) 517-
3046                  Artport        11-16 Please let me know when you get it                            out
       9550
                      [+19177037172] 09:47:57
       Nancy Loving                  2017-
                      +1 (303) 517-
3051   Artport                       11-16 Thank you Wally!I will check now                              in
                      9550
       [+19177037172]                09:52:31
                      Nancy Loving 2017-
       +1 (303) 517-                          Ok. Just got released a few minutes ago. But it was
3053                  Artport        11-16                                                               out
       9550                                   already out of my account.
                      [+19177037172] 09:53:33
       Nancy Loving                  2017-
                      +1 (303) 517-
3058   Artport                       11-16 Fantastic!!Many thanks                                        in
                      9550
       [+19177037172]                10:03:31
                      Nancy Loving 2017-
       +1 (303) 517-                          Did you get it yet? I want to stay on top of it until it
3062                  Artport        11-16                                                               out
       9550                                   shows up in your account?
                      [+19177037172] 10:41:12
       Nancy Loving                  2017-
                      +1 (303) 517-
3067   Artport                       11-16 Not yetBut I will callThe bank now                            in
                      9550
       [+19177037172]                10:55:05
       Nancy Loving                  2017- WallyBank said that the name at TD is Art Port LLC
                      +1 (303) 517-
3070   Artport                       11-16 with a space. Maybe that is the problem. The account          in
                      9550
       [+19177037172]                11:11:54 numbers are correct THANKS!
3072   +1 (303) 517-                          Did the money get there?                                   out
       9550


                                                                                    PLAINTIFFS #000264
Keely Carraway

From:                           Wally Charnoff <wcharnoff@icloud.com>
Sent:                           Wednesday, April 29, 2020 11:12 PM
To:                             Ian Hicks
Subject:                        Fwd: Garde Invoice




       Begin forwarded message:

       From: Heather Johnson <heather.johnson@rentrange.com>
       Subject: RE: Garde Invoice
       Date: August 2, 2016 at 11:34:00 AM MDT
       To: 'walter Charnoff' <wcharnoff@icloud.com>

       Wire has been sent, confirmation#5000177005.

       From: walter Charnoff [mailto:wcharnoff@icloud.com]
       Sent: Tuesday, August 2, 2016 11:26 AM
       To: heather@rentrange.com
       Subject: Fwd: Garde Invoice



       Wally Charnoff | CEO of RentRange Data Services
       wally@rentrange.com
       P: +1 303 517 9550

       RentRange™
       11030 Circle Point Road, Suite 250
       Westminster, CO 80020
       www.rentrange.com

       Begin forwarded message:

              From: Nancy Loving <nycloving@gmail.com>
              Date: July 29, 2016 at 11:49:46 AM MDT
              To: "bcharnoff@gmail.com" <bcharnoff@gmail.com>, "wcharnoff@icloud.com"
              <wcharnoff@icloud.com>
              Subject: Garde Invoice

              Hi Brande and Wally,

              I have all the information for us to move forward and finalize your purchase. I
              will be seeing Harold on Sunday and will be delighted to talk to him about the
              sale and have you both speak with Harold, especially about the specific work.


                                                       1
                                                                                PLAINTIFFS #000166
        I received the final quote from Atelier 4 who will be crating and shipping the
        art. They can pick up Monday- Wednesday of next week. It is 7-10 business
        days enroute to your shipping destination as it shipped ground. Again, we will
        handle all shipping cost. We can also determine what gets shipped right away and
        if you prefer to store it here with us until the house is built or location for art
        determined. Also, the museum may be in a position, once we determine the details
        of the exhibition to have work shipped there as well.

        I am excited about the possibility for the exhibition at the Wyoming
        Museum. Nicole Crawford, Curator of Collections, will be working with me in
        the next few weeks to determine exhibition details and to look at dates. Most of
        these exhibitions take months to procure, but they would like Harold to attend and
        I reminded them of the essence of timing - being sooner than later.

        We have no tax to add to the purchase since we are shipping out of state.
        The wire instructions are below or feel free to mail a check to the address
        below. Whatever you are more comfortable with.
        The final amount was $45,120. I will send you a receipt of sale, Certificates of
        Authentication and a portfolio with all the important information for your records.
        Please feel free to call or text me with any questions or thoughts moving forward!

        Best,
        Nancy

        TD BANK
        Wilmington Delaware
        ABA# 031 101 266
        Art Port LLC
        Nancy Loving CEO
        Account # 026013673

        or

        Nancy Loving /ArtPort
        26 Covlee Drive
        Norwalk, CT 06855
        917-703-7172



This email and any files transmitted with it are for the use of the intended recipient(s) and may contain
information that is privileged, confidential or copyrighted under applicable law. If you are not the intended
recipient, you are hereby notified that disclosing, copying, distributing or taking any action in reliance on
the contents of this information is strictly prohibited. If you have received this email in error, please let us
know by reply email and permanently delete this communication from your system, along with any
attachments.




                                                        2
                                                                                    PLAINTIFFS #000167
Keely Carraway

From:                              Wally Charnoff <wcharnoff@icloud.com>
Sent:                              Wednesday, April 29, 2020 11:12 PM
To:                                Ian Hicks
Subject:                           Fwd: wire details Artport




       Begin forwarded message:

       From: Heather Johnson <heather@wolliz.com>
       Subject: RE: wire details Artport
       Date: November 14, 2017 at 7:27:20 PM MST
       To: walter Charnoff <wcharnoff@icloud.com>

       This is done confirmation#5027324861

       From: walter Charnoff [mailto:wcharnoff@icloud.com]
       Sent: Tuesday, November 14, 2017 5:54 PM
       To: Heather Johnson <heather@wolliz.com>
       Subject: Fwd: wire details Artport

       Heather

       Can you please set up this wire from my personal chase checking account so it goes out tomorrow morn
       as early as possible..

       Thanks

       Wally

       Sent from my iPhone

       Begin forwarded message:

                From: ArtPort Studio NYC <artportnyc@gmail.com>
                Date: November 10, 2017 at 11:18:10 AM MST
                To: walter Charnoff <wcharnoff@icloud.com>
                Subject: wire details Artport

                Hi Wally,
                Here are the wire details. I will create a proper bill of sale for you that outlines the art
                purchased and the pricing. Thank you for the payment!!

                PDF coming in next email!


                Balance due - $42,750.00
                                                               1
                                                                                           PLAINTIFFS #000168
     TD Bank
     Artport LLC

     Routing number: 011103093
     Account number: 4337229200




Nancy Loving
ArtPort LLC
917.703.7172
www.haroldgarde.com




                                  2
                                      PLAINTIFFS #000169
